          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 1 of 9




Erika E. Malmen, Bar No. 6185
EMalmen@perkinscoie.com
Robert A. Maynard, Bar No. 5537
RMaynard@perkinscoie.com
Kaycee M. Royer, Bar No. 10810
KRoyer@perkinscoie.com
PERKINS COIE LLP
1111 West Jefferson Street, Suite 500
Boise, ID 83702-5391
Telephone: 208.343.3434
Facsimile: 208.343.3232

Attorneys for Plaintiffs

                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

SAWTOOTH MOUNTAIN RANCH LLC,
LYNN ARNONE, and DAVID BOREN,                   Case No. 1:19-CV-0118-CWD

                       Plaintiffs,

        v.                                      PLAINTIFFS’ RESPONSE TO
                                                DEFENDANTS’ MOTION FOR A
UNITED STATES OF AMERICA;                       TEMPORARY RESTRAINING ORDER
UNITED STATES DEPARTMENT OF                     AND PRELIMINARY INJUNCTION
AGRICULTURE; SONNY PERDUE,
Secretary of Agriculture; UNITED
STATES FOREST SERVICE;
SAWTOOTH NATIONAL FOREST; JIM
DEMAAGD, Forest Supervisor;
SAWTOOTH NATIONAL
RECREATION AREA; KIRK
FLANNIGAN, Area Ranger;
DEPARTMENT OF
TRANSPORTATION, FEDERAL
HIGHWAY ADMINISTRATION,

                       Defendants.



                                        INTRODUCTION

        As was addressed in connection with Plaintiffs’ Motion for Preliminary Injunction

(Dkt. 62), the Defendants should be enjoined from constructing the Stanley to Redfish Trail

(“Trail”) without first complying with the mandates of the Endangered Species Act (“ESA”),

Clean Water Act (“CWA”) and National Environmental Policy Act (“NEPA”) because the

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 1
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 2 of 9




balance of the equities tips heavily in favor of protecting threatened and endangered species and

preventing potential harm to the environment. In a thinly veiled attempt to conjure up an

inequity that tips in their favor, Defendants now move for a temporary restraining order and

preliminary injunction to enjoin Plaintiffs “and their associates” from interfering with

construction of the Trail. The Defendants have not identified any conduct by Plaintiffs that

warrants such an injunction. Instead, they seek an injunction based on the alleged conduct of

David Boren’s brother, Michael Boren, who they claim flew his helicopter close to the ground

near the Stanley airport while a construction crew was working in the area on Saturday, June 20.

Rule 65 does not allow for the enjoining of non-parties, nor does it contemplate the issuance of

an injunction that requires a party to enjoin a non-party. As the saying goes, David Boren is not

his brother’s keeper and injunctive relief requiring him to fill this role is inappropriate and

beyond the scope of Rule 65.

        Given the extremely short time frame in which Defendants have requested the Court to

allow Plaintiffs to respond to the present motion, Plaintiffs respectfully reserve their rights to

prepare and file a further response according to any briefing schedule for the motion set by the

Court or allowed under the Federal Rules of Civil Procedure and Local Rules, in the absence of

the Court setting a briefing schedule.

                                           ARGUMENT

I.      Defendants are not entitled to injunctive relief because the Court cannot enjoin non-
        parties, nor can it compel parties to enjoin the conduct of non-parties.

        “A federal court may issue an injunction if it has personal jurisdiction over the parties

and subject matter over the claim; it may not attempt to determine the rights of persons not

before the court.” Zepeda v. U.S. Immigration & Naturalization Serv., 753 F.2d 719, 727 (9th

Cir. 1985). Thus, Rule 65 does not authorize a court to “enjoin the activities of individuals or

entities that are not parties to this litigation.” Bruno v. Potts, No. 17-CV-07225-YGR, 2018 WL

3207908, at *1 (N.D. Cal. June 29, 2018).


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 2
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 3 of 9




        Defendants’ motion is based on the alleged conduct of Michael Boren, not Plaintiffs.

Michael Boren is not a party to this action, and therefore cannot be enjoined. Defendants attempt

to circumvent the limitations of Rule 65 by asking this Court to issue an injunction that would

effectively require Plaintiffs to enjoin the conduct of non-parties. Defendants cite no authority

that supports their proposed workaround to the rule against enjoining a non-party.

        Although an injunction can bind “persons who are in active concert or participation with”

the parties, F.R.C.P. 65(d), Defendants have not produced evidence showing that Plaintiffs and

Mike Boren were acting in concert with one another. They have only offered assumptions and

speculation. See Declaration of David Coyner (Dkt. 78-2), Ex. A. at p. 4 (“With all of the debate

and ongoing lawsuit that is waiting for determination by District Judge Dale, I assumed it was

the Landowner or his representative out checking on us.”) (emphasis added); p. 7 (“I don’t know

what the intent was of whoever was in the helicopter but I’m sure they were observing what we

were doing.”). 1 This speculation does nothing to show that Plaintiffs and Mike Boren were
acting in concert with one another. Because Defendants have not identified any conduct by

Plaintiffs that would warrant injunctive relief, their motion should be denied.

II.     Defendants have not established a likelihood of success on their proposed nuisance
        and trespass claims.

        In arguing that they are likely to succeed on the merits of their proposed counterclaims,

Defendants oversimplify the status of the litigation and the nature of their proposed claims.

First, Defendants’ argument is premised on the assumption that the Court will grant them leave

to amend to assert these counterclaims. Leave may not be granted for any number of reasons.

For example, the deadline for amending pleadings has passed and Defendants’ motion for leave

to amend fails to identify good cause. Scheduling Order (Dkt. 46). In addition, the proposed

counterclaims arise out of alleged conduct by a non-party that has nothing to do with the merits

1
 Although a voluntary statement was provided to the Custer County Sheriff, Defendants provide
no evidence regarding the outcome of this report (e.g. a citation or criminal charges). The
apparent fact that the Custer County Sheriff has taken no action in response indicates that the
conduct at issue was not threatening, as Defendants claim.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 3
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 4 of 9




of this lawsuit (namely whether Defendants complied with the ESA, CWA, and NEPA). See

F.R.C.P. 13 (“A pleading must state as a counterclaim any claim that… arises out of the

transaction or occurrence that is the subject matter of the opposing party’s claim…”). Thus, it is

entirely presumptuous for Defendants to assume that leave to amend will be granted, let alone

that they will succeed on the merits of any currently unpled counterclaims.

        Second, Defendants fail to establish how they will actually succeed on their claims.

Despite asserting that they are likely to succeed on their proposed nuisance claim, Defendants

fail to even identify the elements of this claim. Their argument on the success of their proposed

trespass claim is equally unavailing. Defendants overlook the factual basis required to succeed

on this claim. Defendants argue that they could likely prevail on a trespass claim against

Plaintiffs, yet they do not allege Plaintiffs committed the acts that give rise to this claim. They

claim it was Michael Boren who purportedly flew his helicopter near the Stanley airport.

Further, Defendants rely on asserted common law elements of trespass that include “(1) an

invasion, (2) which interferes with the right of exclusive possession of the land….” Memo. in

Support of Defendants Motion for TRO, Dkt. 78-1, at 4-5. Yet Defendants ignore that the

federal government’s interest here is limited to a trail easement across land owned by Sawtooth

Ranch LLC. As very recently stated by the Supreme Court of the United States, such an

easement is a limited privilege to use the lands of another, and a nonpossessory interest, much

less a right to exclusive possession. U.S. Forest Serv. v. Cowpasture River Pres. Ass’n, No. 18-

1584, 2020 WL 3146692, at *7 (June 15, 2020). Defendants have not established any “invasion”

of the trail, nor any right of exclusive possession, particularly as against the Plaintiff owner of

the land traversed by the limited trail easement that is the subject of this litigation. Based on the

facts they allege and the legal elements they assert, Defendants have no basis for a trespass claim

against Plaintiffs.




PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 4
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 5 of 9




III.    The remaining preliminary injunction factors simply replough the same ground
        Defendants raised in opposition to Plaintiffs’ motion for preliminary injunction.

        Defendants’ arguments on the remaining preliminary injunction factors shed light on

what this motion is really about; it is a less than subtle attempt to rehash the arguments raised in

opposition to Plaintiffs’ motion for preliminary injunction. Case in point, Defendants plainly

state the conduct at issue provides further evidence of unclean hands, and therefore Plaintiffs’

motion for preliminary injunction should be denied. That this is an attempt at a second bite at

the apple is further underscored by the repeated reference to the letter Plaintiffs’ counsel sent to

Hobble Creek Services, LLC, which was the basis of Defendants’ “balance of the equities”

argument in opposition to Plaintiffs’ preliminary injunction motion. Dkt. 78-1, p. 2, 7.

        The Defendants also repeat the same argument that the Trail is in the public interest, and

therefore injunctive relief should be issued to ensure that construction of the Trail is in no way

delayed. This requested relief goes well beyond the alleged conduct giving rise to this motion; it

instead seeks to hogtie Plaintiffs from mounting any challenges to the Trail by any means

whatsoever (including seeking injunctive relief if it would have such an effect). As discussed in

the briefing in support of Plaintiffs’ motion for preliminary injunction, ESA compliance cannot

be circumvented by simply claiming that the public approves of a project. Cascadia Wildlands

v. Scott Timber Co., 715 F. App’x. 621, 624 (9th Cir. 2017) (“In cases brought under the ESA,

the balance of the hardships and public interest factors always tips in favor of protecting

endangered species.”).

        The Forest Service not only failed to provide accurate information about the environment

to the public and other federal agencies, the record shows that the Forest Service failed to

adequately disclose important safety and other information to the public, including the

comingling with bulls, the presence of six gates, difficulty in accessing the first 1.5 miles of the

Trail, and the very close proximity of the Trail to the Stanley Airport runway. 2 Further,
2
 The Court should recall that the contractor flagged two different routes for the Trail on
Plaintiffs’ property, and the true route was not confirmed by the Forest Service until Plaintiffs’
asserted a Quiet Title Act claim based on same. See Dkt. 44, pp. 11-12.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 5
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 6 of 9




Defendants’ excuse that they had safety concerns about the alternative route is belied by their

own decision to move the 4.5 mile stretch of the Trail on public lands adjacent to Highway 75.

Thus, the public interest does not weigh in favor of issuing injunctive relief that would prohibit

Plaintiffs from challenging Defendants’ failure to comply with the mandates of the ESA and

other environmental laws.

        Plaintiffs have endeavored to present and advocate in a diligent and responsible manner

the facts, law and their genuine concerns in this case, but Defendants do not appear to want to

proceed that way. Plaintiffs perceive a pattern of inequitable, unfair conduct on behalf of the

Forest Service in this matter. The Forest Service initially offered to buy the Plaintiffs property.

Second Boren Decl., Dkt. 34-1, ¶ 5. When Plaintiffs asked for details and discovered the trail

was much bigger than expected (6.5 feet wide, 6” elevated gravel trail, 12 to 24-foot wide

roadbed) and would irreparably compromise the amazing scenic views that so many people

enjoy, Plaintiffs attempted to work with the Forest Service to find a better solution for everyone.

Second Boren Decl., Dkt. 34-1, ¶¶ 6-12. Assurances from the Area Ranger that they would

consider Plaintiffs’ concerns and suggestions led Plaintiffs to believe that collaboration could

result in a better trail. Id. After many months, with little time left before trail construction was

expected to start, the Area Ranger finally came back to say that they would build the trail as

planned, with no changes, no Environmental Analysis (“EA”) under NEPA and no consideration

of alternatives. Id. ¶ 12. Plaintiffs were left with no alternative but to seek legal remedies.

        For the Defendants to repeatedly impugn Plaintiffs as “sleeping on their rights” or having

“unclean hands” because they tried to collaborate instead of filing legal action earlier implies that

the Plaintiffs should have never tried to negotiate in the first place. The Forest Service’s

apparent efforts to avoid disclosure of environmental and safety issues, their vehement response

to any public scrutiny, and omission from the Administrative Record of important documents

that should have been included do the public a disservice by forcing the first solution instead of



PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 6
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 7 of 9




following the process and involving appropriate parties to find the best solution, before

beginning construction.

        It is ironic that the Forest Service wants to argue about equity and unclean hands when

there are indications of a pattern of apparent omission, deception, obfuscation, and

misrepresentation on behalf of the agency. For example, the Forest Service has asserted that no

other route is possible and that Idaho Transportation Department (“ITD”) would not allow the

alternative route to be built. But they have provided no engineering study or Environmental

Analysis that supports such claim. And they have provided no evidence from ITD to support

their claims. Plaintiffs’ conversations with ITD within the last 90 days indicate this assertion is

also false. 3 The Forest Service has asserted that the Redfish Recreation Complex Project does
not even exist, and that it is not a related project when the Forest Service’s own Statement of

Proposed Actions has discussed the Trail and Complex as Phase I and Phase 2 of the same

project since as early as 2015. Compare Dkt. 66, p. 16 to MacLellan Decl., Dkt. 74-2, Ex. A,

p. 9, Ex. B pp. 1-7, and Ex. C, p. 8.

        The Forest Service’s representation that the public wants the trail “in this location” is

grossly misleading. This is the only location that has been considered by the Forest Service. The

Forest Service has asserted there will be “no effect” to ESA listed species, even though they are
conducting construction activities in designated critical habitat, and the record clearly shows a

potential sediment discharge into Redfish Lake Creek and important wetlands. AR 2592; AR

2594; AR 0296; Mitchell Decl., Dkt. 66-08 at ¶ 8. As argued in Plaintiffs’ briefing in support of

their motion for preliminary injunction, the Forest Service was required to prepare a biological

assessment and complete ESA section 7 consultation with NMFS (which they admit they did not

do). The Forest Service did not provide the so-called biological assessment to NMFS, let alone

obtain NMFS’s written concurrence as required by ESA regulations. See 50 C.F.R. § 402.14(b).


3
 The Court should recall that there is an existing roadbed for some portion of the Trail on
Plaintiff’s alternative route.
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 7
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 8 of 9




The Forest Service has asserted that the wetlands on Plaintiffs property are “seasonal” and

“isolated,” which (by Defendants’ own admission) is false, Chariarse Decl., Dkt. 66-11, ¶ 4, and

used that assertion to obtain a categorical exclusion from doing an Environmental Assessment

under NEPA.

IV.     Injunctive relief should not be granted because Defendants fail to specify what the
        requested injunction would actually prohibit.

        “[O]ne basic principle built into Rule 65 is that those against whom an injunction is

issued should receive fair and precisely drawn notice of what the injunction actually prohibits.”

Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1086–87 (9th Cir. 2004). The requested

injunctive relief is substantially broader than the alleged conduct underlying the motion.

Defendants are not just seeking to enjoin Michael Boren from flying his helicopter near the

construction site. They are seeking to enjoin any conduct that would delay construction of the

Trail. Defendants cite the letter from Plaintiffs’ counsel to Hobble Creek Services, LLC and the

motions for preliminary injunction as examples of attempts to delay construction. Thus,

Defendants appear to be seeking an injunction that would preclude Plaintiffs from prosecuting

this action in any way shape or form. It goes without saying that such an injunction is

impermissibly overbroad.

        Even if the requested relief is limited to preventing people (Defendants do not specify

who) from flying helicopters near the construction site (Defendants do not specify what a

permissible distance would be), the motion is still impermissibly vague and overly broad. The

requested relief fails to specify what the injunction actually prohibits and raises a number of

questions as to the scope of the injunction. For example, who are Plaintiffs required to enjoin

(e.g. relatives, friends, invitees, licensees, trespassers, etc.)? Are Plaintiffs required to prevent

any and all aircraft from flying over their property? And if so, how are Plaintiffs supposed to

satisfy this obligation? Are Plaintiffs required to enjoin aircraft from flying near the Stanley

airport (where the incident is alleged to have occurred)? And again, how are Plaintiffs expected


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 8
LEGAL148626836.6
          Case 1:19-cv-00118-CWD Document 81 Filed 06/25/20 Page 9 of 9




to comply with such an obligation? Are Plaintiffs enjoined from entering onto portions of their

own property if Defendants perceive their presence as disruptive to construction? Because

Defendants do not reasonably specify that which would actually be prohibited by the injunction,

their motion should be denied for this additional reason.

                                        CONCLUSION

        For the reasons set forth above, Defendants’ Motion for a Temporary Restraining Order

and Preliminary Injunction should be denied. The motion is baseless on its face and Plaintiffs

respectfully request the Court deny the motion without a hearing.


DATED: June 25, 2020.                             PERKINS COIE LLP


                                                  By:     /s/ Erika E. Malmen
                                                        Erika E. Malmen
                                                        EMalmen@perkinscoie.com
                                                        Robert A. Maynard
                                                        RMaynard@perkinscoie.com
                                                        Kaycee M. Royer
                                                        KRoyer@perkinscoie.com
                                                        1111 West Jefferson Street, Suite 500
                                                        Boise, ID 83702-5391

                                                  Attorneys for Plaintiffs



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 25, 2020, I filed the foregoing electronically through

the CM/ECF system, which caused the following parties or counsel to be served by electronic

means, as more fully reflected on the Notice of Electronic Filing:

        Christine Gealy England
        Christine.england@usdoj.gov

        Marie Callaway Kellner
        mkellner@idahoconservation.org


                                             /s/ Erika E. Malmen
                                         Erika E. Malmen
PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION FOR A TEMPORARY
RESTRAINING ORDER AND PRELIMINARY INJUNCTION - 9
LEGAL148626836.6
